 In the Matter of THE RUBEROID COMPANYandFOREMAN'S ASSOCIATIONOF AMBRICA AND CHAPTER 119, FOREMAN'S ASSOCIATION OF AMERICACase No. 13-1-3084.-Decided Apr=il 16,1946JIes.srs.Han non and Evans, by Charles F. Evans,of New York City,for the Company.AIr. Allen Nelson,of Detroit, Mich., for the Union.Mr. Harry K. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon a petition duly filed by Foreman's Association of America andChapter 119, Foreman's Association of America, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Ruberoid Company,Joliet, Illinois, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Herman J. DeKoven, Trial Examiner. The hearing was heldat Chicago, Illinois, on September 6, 7, and 10, 1945.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.At the hearing the Company moved to dismiss thepetition on three grounds. The Trial Examiner referred these motions10 the Board. For reasons stated hereinafter these motions are denied.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1. THE BUSINESSOF THE COMPANYThe Ruberoid Company is a New Jersey corporation with its prin-cipaloffices atNew York City, and with 12 plants located invariousparts of the United States.At the plant involved in this proceeding,67 N. L.R. B., No. 49.692148-46-vol. 67--24353 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich is located at Joliet, Illinois, the Company is engaged in themanufacture of building materials, consisting principally of roofing,siding, insulation, tar, creosote, oil, naphthalene, and dry felt.Duringthe past year, the Company, in its operations at the Joliet plant, pur-chased raw materials valued in excess of $50,000, of which more than50 percent was shipped to its Joliet plant from points outside the Stateof Illinois.During the same period, the Company produced goodsat its Joliet, Illinois, plant valued in excess of $50,000, of which morethan 50 percent was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America and Chapter 119, Foreman'sAssociation of America, unaffiliated, is a labor organization, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of any of its supervisory em-ployees on the grounds that the supervisors sought by the Unionperform managerial functions and are not employees within the mean-ing of the Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE KNITThe Union generally seeks a unit composed of the superintendentsof the production and maintenance departments (roofing mill, felt mill,reduction and tar, mechanical, and power) and the plant chemist, theforemen of the production and maintenance departments and the chiefelectrician, the supervisors in the production and maintenance depart-ments, and a miscellaneous group of employees discussed below butexcluding general superintendent, works superintendent, Director ofIndustrialRelations, IndustrialRelationsAssistant,purchasingagent, assistant purchasing agent, office manager and planning super-intendent, Chief ForesterWestern Division, Havana Wood DepotIThe Trial Examiner reported that the Union submitted 34 cards bearing the names of28 employees in the alleged appropriate unitThere are approximately 41 employees inthe snit THE RUBEROIDCOMPANY355foreman, and the Chicago warehouse supervisor. The Company con-tends that the unit claimed is not appropriate upon the grounds thatsupervisory employees are not employees within the meaning of Sec-tion 2 (3) of the Act and that they are a part of management.The status of foremen and comparable supervisors under the Act hasbeen considered ii. a number of Board and Federal court decisions; thecourts have concurred in the Board's holding that they are "employees"within the meaning of the Act.Accordingly, we find that the super-visory employees involved herein are "employees" within the meaningof Section 2 (3) of the Act.2Upon consideration of the evidence as a whole, we are of the opinionthat the supervisory employees involved herein do not have the deter-minative voice in the formulation of company policies, the planningof production, the handling of the Company's labor relations, or thehire and discharge of employees, as to constitute such an integral partof management that they may not be segregated therefrom and recog-nized as a separate group for the purposes of collective bargaining.Accordingly, we find that such supervisory employees may constitutea unit appropriate for the purposes of collective bargaining.The Company generally does not oppose the specific composition ofthe unit, but contends that the cost and budget supervisor should beexcluded therefrom; the Union would include him.The evidenceshows that the cost and budget supervisor has no employees under hisdirection and consequently has no supervisory authority within ourusual definition of that term.We shall exclude him from the unit.The record also shows that some doubt exists as to the supervisorystatus of the following employees whom the Union would include inthe unit :Head timekeeper:The head timekeeper spends approximately 10minutes a day directing the work of two employees and the rest of theday performing the same timekeeping functions as they perform.Theevidence shows that she has no supervisory authority over them withinour customary definition of that term.Consequently, we shall excludeher from the unit.Draftsman and enineeritzq assistant:The evidence shows that thedraftsman and engineering assistant prepares blue prints of mechani-cal equipment used in the production process.He also prepares timesheets of the number of hours worked by employees in the mechanicaldepartment and the jobs to which the time is to be charged as well asrun errands for the superintendent of the mechanical department.He7 SeeMatter of The ?MidlandSteel Products Company, Parish &Bingham Division,65N L R B 997 SeealsoMatterof Jones & McLaughlinSteel Corporation,Vesta-Shannopin Coal Division,66 N L R B 386:Matter of Simmons Company,65 N. L R B984:Matter of L 4 Young Spring & WireCorporation,65 N L. R B 298, andMatter of The B F I3oodiieh Company,65 N L R B 294,and casescited therein 356DECISIONSOF NATIONALLABOR RELATIONS BOARDdoes not supervise the work of any employee. Accordingly, we shallexclude him from the unit.We find that the Superintendents of the roofing mill, felt mill, reduc-tion and tar, mechanical, and power departments, the plant chemist,roofing mill foreman, warehouse and shipping foreman, felt mill fore-man, felt mill special foreman, mechanical foreman, powerhouse fore-man, chief electrician, roofing mill supervisors, raw material receivingsupervisor, felt mill receiving supervisor, reduction and tar plantsupervisor, machine shop supervisor, felt mill mechanical supervisor,construction supervisor, miscellaneous supervisor, shipping supervi-sors, water treatment man and supervisor, planning and schedulingsupervisor, chief rigger and mason, stores keeper, and felt mill receiv-ing clerk, but excluding the general superintendent, works superin-tendent, Director of Industrial Relations, Industrial Relations Assist-ant, purchasing agent, assistant purchasing agent, office manager andplanning superintendent, Chief Forester Western Division, HavanaWood Depot foreman, the Chicago warehouse supervisor, cost andbudget supervisor, head timekeeper, and draftsmen and engineeringassistant, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Ruberoid Com-pany, Joliet, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this THE RIIBEROIDCOMPANY357Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Foreman'sAssociation of America, and Chapter 119, Foreman's Associationof America, for the purposes of collective bargaining.MR. GERARD D. REILLY,dissenting:For the reasons stated in my dissenting opinion inMatter of PackardMotor Car Company,61 N. L. R. B. 4, I am constrained to dissent fromthe majority opinion in this case.